DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the monitoring sensors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "04" and "50" have both been used to designate inlet port, "10" and "20" have both been used to designate cabin control valve, and "10", “50”, “60”, and "100" have both been used to designate solenoid valve.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both solenoid direction control valve and cabin control valve, “100” has been used to designate both cabin control valve and solenoid valve, “50” has been used to designate both air inlet, solenoid valve, and inlet port, and “60” has been used to designate both solenoid valve and exhaust port.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract should not refer to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 7 is objected to because of the following informalities: a format of the claim is not in line with the requirements of claim requiring a single sentence clearly and concisely claiming the matter for which protection is sought.  Line 6 has a semicolon followed by a capital letter which indicates a new sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 5 recites the limitation "a cabin control valve" in line 2-3.  It is unclear whether this is the same cabin control valve introduced in claim 1.  For purposes of examination, the cabin control valve will be interpreted as the same cabin control valve from claim 1.  Claims 11-13 recite the limitations "the port" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "as per requirements of the operations" renders the claim indefinite because it is unclear what requirements of the operations are being referred to.  
Regarding claim 6, the term “may” with respect to the phrase "may integrate" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
The term “efficiently” in claim 9 is a relative term which renders the claim indefinite. The term “efficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 10, it is unclear what is meant by “eliminates pipes” as no pipes have been introduced, it is unclear how pipes can be eliminated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Landes (U.S. Patent 9,952,115) in view of Clippard, Jr. (U.S. Patent 3,921,670).
Regarding claim 1, Landes discloses a cabin control valve 38 integrated with solenoid direction control valve 56 characterized by:
a. solenoid direction control valve configured within cabin control valve at port (location of 56);
c. solenoid direction control valve is configured with monitoring sensors 58;
d. solenoid direction control valve allows pressurized air to enter into cylinder for operation after receiving signal from monitoring sensors (Col. 4 ln 16-29);
e. after completion of operation previous pressurized air is discharged from solenoid direction control valve (Col. 4 ln 16-29) (FIG. 1, 2, 8; Col. 3 ln 27-Col. 4 ln 56).
Landes is silent regarding the specifics of the solenoid direction valve, namely:
b. pressurized air enters into solenoid direction control valve from inlet port of the cabin control valve to inlet of solenoid direction control valve at port;
e. after completion of operation previous pressurized air is discharged from solenoid direction control valve by means of exhaust port;
wherein, deenergized condition of solenoid direction control valve prevents pressurized air to enter into cylinder through inlet and previous pressurized air from the cabin control valve escape from exhaust port of the solenoid direction control valve; energized condition of solenoid direction control valve allows pressurized air to enter into cylinder through inlet for operation.
However, Clippard, Jr. teaches a solenoid direction valve 10, operation of the valve characterized by:
b. pressurized air enters into solenoid direction control valve from inlet port 19 of the cabin control valve to inlet 13 of solenoid direction control valve at port 11;
e. after completion of operation previous pressurized air is discharged from solenoid direction control valve by means of exhaust port 70;
wherein, deenergized condition of solenoid direction control valve prevents pressurized air to enter into cylinder through inlet and previous pressurized air from the cabin control valve escape from exhaust port of the solenoid direction control valve; energized condition of solenoid direction control valve allows pressurized air to enter into cylinder through inlet for operation (FIG. 1; Col. 2 ln 41-67, Col. 3 ln 55-Col. 4 ln 39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Landes by replacing the solenoid valve 56 of Landes with the solenoid valve, as taught by Clippard, Jr., for the purpose of utilizing a known valve in its intended manner to achieve the desired outcome of the body of the hauling machine of Landes.
Regarding claim 2, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes further discloses sensor detects the position of vehicle parked on flat surface then said sensors triggers to cabin control valve for such operations (FIG. 4-9; Col. 4 ln 44-Col. 5 ln 25).
Regarding claim 3, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes further discloses solenoid direction control valve which is connected at least one of the ports provided on to cabin control valve (FIG. 1, 2, 8; Col. 3 ln 27-Col. 4 ln 56).
Regarding claim 4, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes/Clippard, Jr. further teaches cabin control valve consisting of more than one ports for operation (Clippard, Jr. 19, 13, 11) (Clippard, Jr. FIG. 1; Col. 2 ln 41-67, Col. 3 ln 55-Col. 4 ln 39).
Regarding claim 5, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes further discloses a cabin control valve integrated with solenoid direction control valve and operated by said cabin control valve (FIG. 1, 2).
Regarding claim 6, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes further discloses more than one solenoid direction control valve may integrate with the ports of said cabin control valve (FIG. 2; Col. 3 ln 57-62).
Regarding claim 7, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes further discloses sensor detects position of loading platform as loading platform is at downward position or upward position and compare position of loading platform with parking position of vehicle as vehicle is parked at on slope or flat surface; if the vehicle is parked on slop surface then sensor prevents tipping operation (FIG. 4-9; Col. 4 ln 44-Col. 5 ln 25).
Regarding claim 8, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes further discloses cabin control valve is used for pneumatic or hydraulic circuit for operation (FIG. 1, 2; Col. 3 ln 57-62).
Regarding claim 9, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes further discloses an efficiently cabin control valve system (Col. 1 ln 46-Col. 2 ln 13).
Regarding claim 10, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes further discloses eliminates pipes which is making complicated pneumatic circuit (FIG. 1 shows no pipes).
Regarding claim 11, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes/Clippard, Jr. further teaches solenoid direction control is connected to port (Clippard, Jr. 31) then said solenoid direction control valve allows to enter or prevents pressurized air into the port of lowering operation (Clippard, Jr. FIG. 1, 2).
Regarding claim 12, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes/Clippard, Jr. further teaches solenoid direction control is connected to port 31 then said solenoid direction control valve allows to enter or prevents pressurized air into the port for tipping operation (Clippard, Jr. FIG. 1, 2).
Regarding claim 13, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes/Clippard, Jr. further teaches solenoid direction control is connected to port 31 then said solenoid direction control valve allows to enter or prevents pressurized air into the port for PTO operation (Clippard, Jr. FIG. 1, 2).
Regarding claim 14, Landes, as modified above, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Landes/Clippard, Jr. further teaches solenoid direction control allows to enter or prevents pressurized air into the any ports which is connected to outlet of said solenoid direction control valve for any operation (Clippard, Jr. FIG. 1, 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vitale (U.S. Patent 9,663,012) and Terada (U.S. Patent Publication 2016/0264032) each disclose a valve similar to the one being claimed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/               Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/               Supervisory Patent Examiner, Art Unit 3753